Exhibit 10.1

 

LOGO [g46908logo1to4.jpg]   
Chicago    Dallas    Detroit    Düsseldorf    London    Los Angeles    Milan   
Munich    New York    Paris    San Francisco    Shanghai    Tokyo    Washington,
DC

July 12, 2010

Mr. Stephen Light

Chief Executive Officer

Xerium Technologies, Inc.

8537 Six Forks Road, Suite 300

Raleigh NC 27615

 

Re: Agreement for the Provision of Services

Dear Stephen:

This letter, together with the attached Schedule(s) and General Terms and
Conditions, sets forth the agreement (“Agreement”) between AlixPartners, LLP, a
Delaware limited liability partnership (“AlixPartners”), and Xerium
Technologies, Inc. (“Xerium” or the “Company”), for the engagement of
AlixPartners to provide services to the Company.

All defined terms shall have the meanings ascribed to them in this letter and in
the attached Schedule(s) and General Terms and Conditions.

OBJECTIVES AND TASKS

AlixPartners will provide Brian J. Fox to serve as the Company’s Interim Chief
Financial Officer, under the supervision of and reporting to the Company’s Chief
Executive Officer. Mr. Fox’s appointment as interim CFO and Chief Accounting
Officer will be effective upon the Company’s filing of the 2010 second quarter
Form 10Q and AlixPartners’ receipt of evidence of Directors and Officers
insurance in the amount of $10 million including coverage for Mr. Fox in his
officer role.

Working collaboratively with the senior management team, the Board of Directors
and other Company professionals, Mr. Fox will manage the Company’s corporate
financial functions, assist the Company in evaluating and implementing strategic
and tactical options, directly supervise the preparation of reports and analysis
required for comprehensive performance and compliance reporting to the
management, Board of Directors, and regulatory agencies. During the assignment,
Mr. Fox will be deemed to be, and will serve as, the Company’s Chief Accounting
Officer for purposes of regulatory filings. In addition to the ordinary course
duties of Chief Financial Officer, Mr. Fox’s role will include working within
the Company to do the following:

 

•  

Provide leadership to the corporate financial function including, without
limitation, assisting the Company in assessing and strengthening competencies in
the finance organization, with emphasis on financial planning and analysis, cash
management, budgeting, general accounting and financial information reporting.

40 West 57th Street | 29th Floor | New York, NY | 10019 | 212.490.2500 |
212.490-1344 fax | www.alixpartners.com



--------------------------------------------------------------------------------

LOGO [g46908logo1to4.jpg]

Mr. Stephen Light

July 12, 2010

Page 2 of 3

 

•  

Work with the Company and its team to further identify and implement both
short-term and long-term performance and liquidity enhancing initiatives.

 

•  

Lead the process for the relocation of the Company’s corporate functions from
Westborough, Massachusetts to Raleigh, North Carolina inclusive of organization
design, candidate interviews, finalist selection, onboarding new staff, training
and familiarization, and, working in collaboration with Human Resources,
recommending compensation packages for new hire employees.

 

•  

Assist with such other matters as may be requested that fall within
AlixPartners’ expertise and that are mutually agreeable

 

•  

This assignment specifically does not include an assessment of the Company’s
information technology or its automated or mechanized information gathering,
consolidating or analyzing systems.

STAFFING

Brian J. Fox will be the managing director responsible for the overall
engagement. He will devote substantially all of his working time to this
assignment and, when working on Company matters will maintain an office and be
in attendance at the Company’s Raleigh, North Carolina office unless traveling
on the Company’s behalf. He may be assisted by additional consultants at various
levels, who have a wide range of skills and abilities related to this type of
assignment. In addition, AlixPartners has relationships with, and may
periodically use, independent contractors with specialized skills and abilities
to assist in this engagement. We agree that no additional resources beyond
Mr. Fox, will be added to the assignment without prior review and approval with
the Company’s CEO.

All staff employed by AlixPartners for this assignment will comply with the
Company’s Code of Conduct and Ethics (a copy of which has been provided
AlixPartners and agreed to thereby), disclosure, insider trading and travel
policies. No AlixPartners’ employee shall be deemed to be an employee of Xerium
Technologies, Inc, its subsidiaries or affiliates, nor may any such work
performed by such AlixPartners’ employee create any obligation, whether stated
or implied, of future employment.

TIMING AND FEES

AlixPartners will commence this engagement on a mutually agreed upon date after
receipt of a copy of the Agreement executed by the Company.



--------------------------------------------------------------------------------

LOGO [g46908logo1to4.jpg]

Mr. Stephen Light

July 12, 2010

Page 3 of 3

 

The Company shall compensate AlixPartners for its services, and reimburse
AlixPartners for expenses, as set forth on Schedule 1.

*    *    *

If these terms meet with your approval, please sign and return the enclosed copy
of the Agreement.

We look forward to working with you.

Sincerely yours,

 

ALIXPARTNERS, LLP

/s/ Brian J. Fox

Brian J. Fox Managing Director

 

Acknowledged and Agreed to: XERIUM TECHNOLOGIES, INC. By:  

/s/ Stephen R. Light

Its:  

Chairman, President & CEO

Dated:  

7-12-10



--------------------------------------------------------------------------------

LOGO [g46908logo1to4.jpg]

 

SCHEDULE 1

FEES AND EXPENSES

 

1. Fees: AlixPartners’ fees will be based on the hours worked by AlixPartners
personnel at AlixPartners’ hourly rates, which are:

 

Managing Directors

   $ 710-995

Directors

   $ 530-685

Vice Presidents

   $ 395-520

Associates

   $ 280-380

Analysts

   $ 245-270

Paraprofessionals

   $ 190-210

The current hourly billing rate for Mr. Fox is $710.

In no event shall Mr. Fox bill the Company for more than 40 hours in any week
during the engagement. In addition, all of the above personnel of AlixPartners
shall bill travel time at 50% of their then current hourly rate and further
Mr. Fox shall not bill any hours related to time spent traveling back and forth
to Raleigh, North Carolina.

AlixPartners reviews and revises its billing rates on January 1 of each year.

 

2. Success Fee: In addition to hourly fees, AlixPartners will be compensated for
its efforts by the payment of a Success Fee. The Company understands and
acknowledges that the Success Fee is an integral part of AlixPartners’
compensation for the engagement.

A Success Fee of $200,000 shall be due and payable upon the successful
relocation of the company’s corporate office operations from Westborough,
Massachusetts to Raleigh, North Carolina. For purposes of this agreement,
successful relocation shall be deemed to mean relocation of management
information and accounting systems and the hiring of required staff.

 

3. Expenses: In addition to the fees set forth in this Schedule, the Company
shall pay directly, or reimburse AlixPartners upon receipt of periodic billings,
for all reasonable out-of-pocket expenses incurred in connection with this
assignment, such as travel, lodging and meals, and an administrative fee of 2%
of the fees to cover all other indirect administrative costs such as postage,
courier, routine black and white copying, telephone, messenger and facsimile
charges.

 

4. Break Fee: If this Agreement is terminated by the Company (a) after
September 30, 2010 but prior to November 30, 2010, other than as a result of a
material breach by AlixPartners, or (b) by AlixPartners as a result of a
material breach by the Company or any other event of cause, the Company shall
pay AlixPartners a Break Fee of $100,000 at the time of termination.

 

Page 4 of 8



--------------------------------------------------------------------------------

ALIXPARTNERS, LLP

GENERAL TERMS AND CONDITIONS

 

These General Terms and Conditions (“Terms”) are incorporated into the Agreement
between the Company and AlixPartners to which these Terms are attached. In case
of conflict between the wording in the letter and/or schedule(s) and these
Terms, the wording of the letter and/or schedule(s) shall prevail.

Section 1. Company Responsibilities.

The Company will undertake responsibilities as set forth below:

 

1. Provide reliable and accurate detailed information, materials, documentation
and

 

2. Make decisions and take future actions, as the Company determines in its sole
discretion, on any recommendations made by AlixPartners in connection with this
Agreement.

AlixPartners’ delivery of the services and the fees charged are dependent on
(i) the Company’s timely and effective completion of its responsibilities; and
(ii) timely decisions and approvals made by the Company’s management. The
Company shall be responsible for any delays, additional costs or other
deficiencies caused by not completing its responsibilities.

Section 2. Retainer, Billing and Payments.

Retainer and Billing. AlixPartners will submit semi-monthly invoices for
services rendered and expenses incurred and will offset such invoices against
the Retainer. Unless explicitly stated in the invoice, all amounts invoiced are
not contingent upon or in any way tied to the delivery of any reports or other
work product in the future. Payment will be due upon receipt of the invoices to
replenish the Retainer to the agreed-upon amount. Any unearned portion of the
Retainer will be returned to the Company at the termination of the engagement.

Payments. All payments to be made by the Company to AlixPartners shall be
payable upon receipt of invoice via wire transfer to AlixPartners’ bank account,
as follows:

 

Receiving Bank:

  Deutsche Bank   ABA #021-001-033

Receiving Account:

  AlixPartners, LLP   A/C #003-58897

Currency:

  USD

Section 3. Relationship of the Parties.

The parties intend that an independent contractor relationship will be created
by the Agreement. As an independent contractor, AlixPartners will have complete
and exclusive charge of the management and operation of its business, including
hiring and paying the wages and other compensation of all its employees and
agents, and paying all bills, expenses and other charges incurred or payable
with respect to the operation of its business. Of course, employees of
AlixPartners will not be entitled to receive from the Company any vacation pay,
sick leave, retirement, pension or social security benefits, workers’
compensation, disability, unemployment insurance benefits or any other employee
benefits. AlixPartners will be responsible for all employment, withholding,
income and other taxes incurred in connection with the operation and conduct of
its business.

Nothing in this agreement is intended to create, nor shall be deemed or
construed to create a fiduciary or agency relationship between AlixPartners and
the Company or its Board of Directors.

Section 4. Confidentiality.

AlixPartners shall use reasonable efforts to keep confidential all non-public
confidential or proprietary information obtained from the Company during the
performance of its services hereunder (the “Information”), and neither
AlixPartners nor its personnel will disclose any Information to any other person
or entity. “Information” includes non-public confidential and proprietary data,
plans, reports, schedules, drawings, accounts, records, calculations,
specifications, flow sheets, computer programs, source or object codes, results,
models or any work product relating to the business of the Company, its
subsidiaries, distributors, affiliates, vendors, customers, employees,
contractors and consultants.

The foregoing is not intended to prohibit, nor shall it be construed as
prohibiting, AlixPartners from making such disclosures of Information that
AlixPartners reasonably believes is required by law or any regulatory
requirement or authority, or to clear client conflicts. AlixPartners may make
reasonable disclosures of Information to third parties in connection with the
performance of AlixPartners’ obligations and assignments hereunder. In addition,
AlixPartners will have the right to disclose to any person that it provided
services to the Company or its affiliates and a general description of such
services, but shall not provide any other information about its involvement with
the Company. The obligations of AlixPartners under this Section 4 shall survive
the end of any engagement between the parties for a period of two (2) years.

The Company acknowledges that all information (written or oral), including
advice and Work Product (as defined in Section 5), generated by AlixPartners in
connection with this engagement is intended solely for the benefit and use of
the Company (limited to its management and its Board of Directors) in connection
with the transactions to which it relates. The Company agrees that no such
information shall be used for any other purpose or reproduced, disseminated,
quoted or referred to with attribution to AlixPartners at any time in any manner
or for any purpose without AlixPartners’ prior approval except as required by
law.

Because of the nature of the services provided by AlixPartners, from time to
time, separate teams of AlixPartners professionals may concurrently represent
clients that are adverse to each other, or which may be viewed by clients to be
adverse. Despite any such concurrent representation, each AlixPartners team
shall strictly preserve all client confidences, and not disseminate such
information externally, except pursuant to the terms of this engagement letter,
or to any AlixPartners professionals that are currently working for an entity
adverse to the Company. The Company agrees that it does not consider such
concurrent representation of the Company and any adversary by separate
AlixPartners teams to be inappropriate and, therefore, waives any objections to
any such present or future concurrent representation.

 

Page 5 of 8



--------------------------------------------------------------------------------

ALIXPARTNERS, LLP

GENERAL TERMS AND CONDITIONS

 

Section 5. Intellectual Property.

All methodologies, processes, techniques, ideas, concepts, know-how, procedures,
software, tools, writings and other intellectual property that AlixPartners has
created, acquired or developed prior to the date of this Agreement are, and
shall remain, the sole and exclusive property of AlixPartners, and the Company
shall not acquire any interest therein. AlixPartners shall be free to use all
methodologies, processes, techniques, ideas, concepts, know-how, procedures,
software, tools, writings and other intellectual property that AlixPartners may
create or develop in connection with this engagement, subject to its duty of
confidentiality to the extent that the same contain information or materials
furnished to AlixPartners by the Company that constitute Information referred to
in Section 4 above. Except as provided above, all information, reports,
materials, software and other work product that AlixPartners creates or develops
specifically for the Company as part of this engagement (collectively known as
“Work Product”) shall be owned by the Company and shall constitute Information
referred to in Section 4 above. AlixPartners may retain copies of the Work
Product subject to its obligations under Section 4 above.

Section 6. Framework of the Engagement.

The Company acknowledges that it is retaining AlixPartners solely to assist and
advise the Company as described in the Agreement. This engagement shall not
constitute an audit, review or compilation, or any other type of financial
statement reporting engagement.

Section 7. Indemnification and Other Matters.

The Company shall indemnify, hold harmless and defend AlixPartners and its
affiliates and its and their partners, directors, officers, employees and agents
(collectively, the “indemnitees”) from and against all claims, liabilities,
losses, expenses and damages arising out of or in connection with the engagement
of AlixPartners that is the subject of the Agreement, except of acts of gross
negligence committed by personnel of AlixPartners. The Company shall pay damages
and expenses as incurred, including reasonable legal fees and disbursements of
counsel. In addition, the Company shall pay the costs of AlixPartners’
professional time (AlixPartners’ professional time will be reimbursed at
AlixPartners’ rates in effect when such future time is required), relating to or
arising out of the engagement, including any legal proceeding in which an
indemnitee may be required or agree to participate but in which it is not a
party. The indemnitees may, but are not required to, engage a single firm of
separate counsel of their choice in connection with any of the matters to which
this indemnification agreement relates.

In addition to the above indemnification, AlixPartners employees serving as
directors or officers of the Company or affiliates will be entitled to the
benefit of the most favorable indemnities and advancement of expenses provisions
provided by the Company to its directors and officers, whether under the
Company’s charter or by-laws, by contract or otherwise.

The Company shall use its best efforts to specifically include and cover, as a
benefit for their protection, AlixPartners employees and agents serving as
directors or officers of the Company or affiliates from time to time with direct
coverage as named insureds under the Company’s policy for directors’ and
officers’ (“D&O”) insurance. The Company will maintain such D&O insurance
coverage for the period through which claims can be made against such persons.
The Company disclaims a right to distribution from the D&O insurance coverage
with respect to such persons. In the event that the Company is unable to include
AlixPartners employees and agents under the Company’s policy or does not have
first dollar coverage acceptable to AlixPartners in effect for at least $10
million (e.g., such policy is not reserved based on actions that have been or
are expected to be filed against officers and directors alleging prior acts that
may give rise to a claim), AlixPartners may, at its option, attempt to purchase
a separate D&O policy that will cover AlixPartners employees and agents only.
The cost of same shall be invoiced to the Company as an out -of -pocket cash
expense. If AlixPartners is unable to purchase such D&O insurance, then
AlixPartners reserves the right to terminate the Agreement.

AlixPartners is not responsible for any third-party products or services. The
Company’s sole and exclusive rights and remedies with respect to any third party
products or services are against the third-party vendor and not against
AlixPartners, whether or not AlixPartners is instrumental in procuring the
third-party product or service.

AlixPartners shall not be liable to the Company except for actual damages
resulting from bad faith, self-dealing or intentional misconduct.

Section 8. Governing Law and Arbitration.

The Agreement is governed by and shall be construed in accordance with the laws
of the State of New York with respect to contracts made and to be performed
entirely therein and without regard to choice of law or principles thereof.

Any controversy or claim arising out of or relating to the Agreement, or the
breach thereof, shall be settled by arbitration. Each party shall appoint one
non-neutral arbitrator. The two party arbitrators shall select a third
arbitrator. If within 30 days after their appointment the two party arbitrators
do not select a third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association (AAA). The arbitration shall be conducted in
Southfield, Michigan under the AAA’s Commercial Arbitration Rules, and the
arbitrators shall issue a reasoned award. The arbitrators may award costs and
attorneys’ fees to the prevailing party. Judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. In the
event the Company files under Chapter 11, the Company and AlixPartners agree
that the Bankruptcy Court shall have jurisdiction over any and all matters
arising under or in connection with this Agreement, including the
indemnification provisions outlined in Section 7, above.

 

Page 6 of 8



--------------------------------------------------------------------------------

ALIXPARTNERS, LLP

GENERAL TERMS AND CONDITIONS

 

Notwithstanding the foregoing, for any claim relating to the non-payment of fees
or expenses due to AlixPartners under this Agreement AlixPartners may in its
sole discretion proceed directly to a court of competent jurisdiction to enforce
the terms of this Agreement.

In any court proceeding arising out of this Agreement, the parties hereby waive
any right to trial by jury.

Section 9. Termination and Survival.

The Agreement may be terminated at any time by written notice by one party to
the other; provided, however, that notwithstanding such termination AlixPartners
will be entitled to any fees and expenses due under the provisions of the
Agreement, including Success Fee and Break Fee in accordance with Schedule 1.
Such payment obligation shall inure to the benefit of any successor or assignee
of AlixPartners.

Additionally, unless the Agreement is terminated by the Company for Cause (as
defined below) or due to circumstances described in the Success Fee provision in
the Agreement, AlixPartners shall remain entitled to the Success Fee(s) that
otherwise would be payable for the greater of 12 months from the date of
termination or the period of time that that has elapsed from the date of the
Agreement to the date of termination. Cause shall mean:

(a) an AlixPartners employee acting on behalf of the Company is convicted of a
felony, or

(b) it is determined in good faith by the Board of Directors of the Company
after 30 days notice and opportunity to cure, that either (i) an AlixPartners
employee is engaging in misconduct injurious to the Company, or (ii) an
AlixPartners employee is breaching any of his or her material obligations under
this Agreement, or (iii) an AlixPartners employee is willfully disobeying a
lawful direction of the Board of Directors or senior management of the Company.

Sections 2, 4, 5, 7, 8, 9, 10 and 11 of these Terms, the provisions of Schedule
1 and the obligation to pay accrued fees and expenses shall survive the
expiration or termination of the Agreement.

Section 10. Non-Solicitation of Employees

The Company acknowledges and agrees that AlixPartners has made a significant
monetary investment recruiting, hiring and training its personnel. During the
term of this Agreement and for a period of two years after the final invoice is
rendered by AlixPartners with respect to this engagement (the “Restrictive
Period”), the Company and its affiliates agree not to directly or indirectly
hire, contract with, or solicit the employment of any of AlixPartners’ Managing
Directors, Directors, or other employees/contractors.

If during the Restrictive Period the Company or its affiliates directly or
indirectly hires or contracts with any of AlixPartners’ Managing Directors,
Directors, or other employees/contractors, the Company agrees to pay to
AlixPartners as liquidated damages and not as a penalty the sum total of:
(i) for a Managing Director, one million U.S. dollars ($1,000,000 USD); (ii) for
a Director, five hundred thousand U.S. dollars ($500,000 USD); and (iii) for any
other employee/contractor, two hundred fifty thousand U.S. dollars ($250,000
USD). The Company acknowledges and agrees that liquidated damages in such
amounts are (x) fair, reasonable and necessary under the circumstances to
reimburse AlixPartners for the costs of recruiting, hiring and training its
employees as well as the lost profits and opportunity costs related to such
personnel, and to protect the significant investment that AlixPartners has made
in its Managing Directors, Directors, and other employees/consultants; and
(y) appropriate due to the difficulty of calculating the exact amount and value
of that investment.

The Company also acknowledges and agrees that money damages alone may not be an
adequate remedy for a breach of this provision, and the Company agrees that
AlixPartners shall have the right to seek a restraining order and/or an
injunction for any breach of this non-solicitation provision. If any provision
of this section is found to be invalid or unenforceable, then it shall be deemed
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable.

Section 11. General.

Severability. If any portion of the Agreement shall be determined to be invalid
or unenforceable, the remainder shall be valid and enforceable to the maximum
extent possible.

Entire Agreement. These Terms, the letter agreement into which they are
incorporated and the Schedule(s) to such letter agreement contain the entire
understanding of the parties relating to the services to be rendered by
AlixPartners and may not be amended or modified in any respect except in a
writing signed by the parties. AlixPartners is not responsible for performing
any services not specifically described herein or in a subsequent writing signed
by the parties.

Joint and Several. If more than one party signs this Agreement, the liability of
each party shall be joint and several.

 

Page 7 of 8



--------------------------------------------------------------------------------

ALIXPARTNERS, LLP

GENERAL TERMS AND CONDITIONS

 

Limit of Liability. AlixPartners shall not be liable for incidental or
consequential damages under any circumstances, even if it has been advised of
the possibility of such damages. AlixPartners’ aggregate liability, whether in
tort, contract, or otherwise, is limited to the amount of fees paid to
AlixPartners for services on this engagement (the “Liability Cap”). The
Liability Cap is the total limit of AlixPartners’ aggregate liability for any
and all claims or demands by anyone pursuant to this Agreement, including
liability to the Company, to any other parties hereto, and to any others making
claims relating to the work performed by AlixPartners pursuant to this
Agreement. Any such claimants shall allocate any amounts payable by AlixPartners
among themselves as appropriate, but if they cannot agree on the allocation it
will not affect the enforceability of the Liability Cap. Under no circumstances
shall the aggregate of all such allocations or other claims against AlixPartners
pursuant to this Agreement exceed the Liability Cap.

Notices. All notices required or permitted to be delivered under the Agreement
shall be sent, if to AlixPartners, to:

AlixPartners, LLP

2000 Town Center, Suite 2400

Southfield, MI 48075

Attention: General Counsel

and if to the Company, to the address set forth in the Agreement, to the
attention of the Company’s General Counsel, or to such other name or address as
may be given in writing to the other party. All notices under the Agreement
shall be sufficient if delivered by facsimile or overnight mail. Any notice
shall be deemed to be given only upon actual receipt.

 

Page 8 of 8